Citation Nr: 0823272	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from January 8, 2004.  

2.  Entitlement to an increased rating for residuals of a 
wound of the right hand, currently rated as 20 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

4.  Entitlement to the award of service connection for PTSD 
earlier than January 8, 2004.  

5.  Entitlement to an effective date earlier than January 8, 
2004, for the award of a 20 percent rating for residuals of a 
wound of the right hand.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) following July 2004 and September 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the 20 percent evaluation 
awarded in September 2005 would satisfy his appeal for a 
higher evaluation for his right hand disability.  Nor has he 
or his representative otherwise suggested that the maximum 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for residuals of a wound of the right hand 
remains open and is properly before the Board.

The Court also has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
to whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  Inasmuch as the PTSD rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.

Whenever pertinent evidence is received that has not been 
considered by the agency of original jurisdiction, a remand 
for that purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The veteran submitted new evidence in the form 
of a letter from a friend and a statement from his PTSD 
therapist, both of which were received at the Board after the 
case was certified to the Board.  Because the veteran has 
waived consideration of this evidence by the RO, a remand for 
this reason is not necessary.  

(Consideration of the veteran's claims for an increased 
rating for his right hand wound disability, for TDIU, and for 
earlier effective dates, is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)  


FINDING OF FACT

The veteran's PTSD is evidenced by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, though generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation.  




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, any timing errors have been cured by 
the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his PTSD rating claim.  
VA has no duty to inform or assist that was unmet. 

The veteran has been afforded three PTSD examinations during 
the course of his claim.  The report of an initial PTSD 
evaluation conducted in June 2004 showed that the veteran had 
been married for 21 years, but that the relationship was not 
going well.  He reported difficulty with concentration and 
attention.  He also reported vision difficulties.  He 
complained that his memory was becoming worse, and that his 
sleep was not good because of nightmares once or twice a 
week.  He also reported hypervigilance and hyperstartle 
response, and that he was always watching his back.  He 
reported one panic attack when his wife came up from behind 
him and tapped him on a shoulder.  He said he was not 
especially emotionally close to anyone.  There was no 
suicidal or homicidal ideation.  

On examination, the examiner found the veteran to be casually 
dressed with a clean and neat appearance, and good hygiene 
and grooming.  Speech was within normal limits; his ability 
to communicate was good.  The veteran was reported to be 
pleasant and cooperative, and his ability to relate was good.  
Mood was depressed and anxious; affect was appropriate.  
There was no report or evidence of obsessive-compulsive or 
psychotic symptoms.  The veteran was alert and fully 
oriented.  Thought processes were logical, coherent, and 
relevant.  Memory, tension, and concentration showed moderate 
limitations.  Insight and impulse control were said to be 
fair.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were PTSD and dysthymic 
disorder.  There was no diagnosis in Axis II (personality 
disorders and mental retardation).  The Axis III (general 
medical conditions) diagnosis was history of coronary artery 
disease.  In Axis IV (psychosocial and environmental 
problems) the examiner noted marital problems and 
psychosocial stressors secondary to psychological disorder.  
The Axis V (global assessment of functioning (GAF) score) 
report was 60 overall.  The examiner noted that it was more 
likely than not that the GAF score for the veteran's PTSD 
alone would be 65.  

Another PTSD examination was conducted in July 2005.  This 
examiner noted that there had been no serious deterioration 
evident as regards the veteran's PTSD.  This examiner noted 
that the veteran was not currently employed, and that he was 
receiving SSA unemployment benefits due to a heart ailment.  
It was noted that the veteran apparently tolerates the 
activity and interpersonal contact he experiences when he 
goes to auctions with two friends.  He also reported that he 
attended two church services regularly, one with his wife, 
and one with a buddy, and he went for a drive with his 
brother about once a month.  The previously reported 
nightmares were said to have been eliminated with medication.  

On examination, the veteran was found to be oriented as to 
time, place, and person.  He was loquacious and affable, and 
spoke calmly about his combat stressor events.  The veteran 
reported difficulty remembering events from the previous day.  
There was no formal thought disorder present, and 
communication skills were within normal limits.  There was no 
significant suicidal or homicidal ideation.  The veteran 
reported some intrusive memories associated with his 
traumatic experiences.  The veteran reportedly had negative 
expectations and interpretations during interactions with 
health care providers, though his seeking activity on a daily 
basis was said to represent future planning.  Mood was mildly 
dysphoric with congruent affect and full range.  Insight and 
judgment were retained.  

The DSM-IV Axis I diagnosis was PTSD and dysthymic disorder. 
There was no Axis II diagnosis.  For Axis III diagnoses the 
reader was referred to other medical examiners' reports.  In 
Axis IV the examiner noted none.  The Axis V GAF score was 
60, and the examiner noted that he could not separate GAF 
scores for each Axis I diagnosis.  The examiner noted that 
the quality of the veteran's personal and domestic life was 
fraught with discord and frustration per his display of 
irritability.  In this regard, the examiner noted only the 
veteran's ongoing marital discord was related to his wife's 
lack of discipline as regards credit cards, that resulted in 
the veteran having to take over her finances.  

The veteran's most recent PTSD examination was conducted in 
September 2006.  The examiner noted that the veteran denied 
any psychiatric hospitalization since his last evaluation.  
The veteran reported that he was still unemployed, and that 
he continued to attend weekly PTSD groups.  

He reported that he had been married for approximately 25 
years, but reported that there was frequent marital discord 
related to his wife's impulsive spending and her diagnosed 
bipolar disorder.  The veteran reported overall positive 
relations with his three adult daughters, and that he 
continued to attend flea markets and auctions two to three 
times a month with a few male friends.  He reported that he 
had had to cease a long-term hobby of furniture refinishing 
because of deteriorating vision.  He denied any assaultive 
behavior, and denied suicidal and homicidal ideations.  

On examination the veteran was found to be cooperative, 
alert, and oriented as to time, place, and person.  He 
evidenced good hygiene and grooming, and appeared his stated 
age.  He maintained good eye contact.  Mood was mildly 
dysphoric, and he displayed a full range of affect.  He was 
able to smile and evidenced a sense of humor.  Speech was 
normal, and thought content was relevant, with thought 
processes sequential and goal-directed.  The veteran denied 
any significant long-term memory difficulties, but described 
mild short-term memory problems.  There was no evidence of 
any difficulties related to attention or concentration, and 
no delusions or hallucinations were detected.  Insight and 
judgment appeared to be relatively intact.  

The veteran reported re-experiencing mildly distressful and 
somewhat disruptive symptoms almost daily in the form of 
intrusive thoughts about his combat experiences in Vietnam.  
He reported continued distressing dreams that occurred 
approximately twice a week.  The veteran also endorsed 
several symptoms of increased arousal, and described mild 
concentration difficulties and exaggerated startle response.  
He also reported that he was no longer able to engage in 
hobbies because of his poor eyesight.  He denied any auditory 
or visual hallucinations, and/or delusions.  

The DSM-IV Axis I diagnosis was PTSD and chronic dysthymic 
disorder.  Axis II diagnosis was deferred.  For Axis III 
diagnoses, referral was made to the veteran's medical record.  
In Axis IV the examiner identified the veteran's problems as 
marital discord and financial concerns.  The Axis V GAF score 
was 60 overall, with PTSD alone rated as 63.  

The veteran's SSA records are of record, and they show that 
disability benefits were granted effective November 1995 for 
myocardial infarction and cardiomyopathy.  A September 2006 
assessment by a social worker mirrored earlier assessments, 
adding that the veteran had good relationships with his 
daughters, and that his wife had continuing problems with 
credit cards and had been hospitalized twice for her mental 
disorder.  Also of record is a November 2007 note from the 
veteran's readjustment counseling therapist that listed the 
veteran's problem areas that supported the diagnosis of 
chronic PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's PTSD 
claim as a claim for higher evaluation of an original award, 
effective from the date of award of service connection.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

Here, the Board finds that the veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating, and that a higher, 
50 percent, rating is not warranted because the evidence does 
not establish that the veteran meets the criteria for the 
higher rating.  He does not have symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of both short and 
long-term memory; impaired judgment; or impaired abstract 
thinking.  Moreover, the evidence does not show that the 
veteran's PTSD results in difficulty in establishing and 
maintaining effective work and social relationships.  While 
it is evident that the veteran's marital relationship is in 
discord, all of the relevant evidence of record indicates 
that the discord is caused primarily by his wife's spending 
habits.  The veteran's ongoing good relationships with his 
grown daughters, his regular attendance at two churches, and 
his regular forays to flea markets and auctions with his 
buddies evidences his general ability to maintain effective 
social relationships.  The Board recognizes that the veteran 
is unemployed, and has been unemployed since 1995.  However, 
the evidence of record indicates that the veteran's 
unemployment is related to his heart disabilities, which are 
not service connected, and not to his service-connected PTSD.  

The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that PTSD has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that the veteran's 
PTSD has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  In fact, as noted above, 
the problems experienced by the veteran are specifically 
contemplated by the pertinent rating criteria.  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to a higher initial rating for PTSD is denied.  


REMAND

The Board notes that Court recently clarified VA's duties to 
notify and assist claimants in substantiating claims for 
increased rating benefits.  Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Inter alia, under Vasquez-Flores, for an 
increased-compensation claim, if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  Id.  

Review of the record discloses that the veteran has not been 
adequately informed as regards the VCAA, specifically as 
regards the Vasquez-Flores requirements relative to the claim 
for an increased rating for the right hand disability.  The 
Board will therefore remand the right hand disability claim 
in order to ensure that the veteran receives the due process 
to which he is entitled in connection with his increased 
rating claim.  

In October 2005, the veteran filed a substantive appeal.  In 
addition, he specified that, if any claim was granted an 
initial or increased rating, he wished to appeal for an 
earlier effective date for that claim.  He also specifically 
filed an October 2005 notice of disagreement with the 
September 2005 decision that assigned an effective date of 
January 8, 2004, for the award of the 20 percent rating for 
the right hand disability.  The RO alluded to the effective 
date issues when it sent the veteran a supplemental statement 
of the case in July 2007; however, the RO's decision was 
merely that the veteran had not provided any specific 
rationale as to why an earlier effective date was warranted.  

In no case will a Supplemental Statement 
of the Case be used to announce decisions 
by the agency of original jurisdiction on 
issues not previously addressed in the 
Statement of the Case, or to respond to a 
notice of disagreement on newly appealed 
issues that were not addressed in the 
Statement of the Case.  The agency of 
original jurisdiction will respond to 
notice of disagreement on newly appealed 
issues not addressed in the Statement of 
the Case using the procedures in 
[38 C.F.R.] §§ 19.29 and 19.30. . . 
(relating to statements of the case).

38 C.F.R. § 19.31 (2007).  

By filing a NOD, the veteran has initiated appellate review.  
The next step in the appellate process is for the RO to issue 
to the veteran a SOC summarizing the evidence relevant to 
those issues, the applicable legal authority, and the reasons 
that the RO relied upon in making its effective date 
determinations.  See 38 C.F.R. § 19.29 (2007); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999), citing Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  Since there has been no 
SOC issued as to the earlier effective date claims, the Board 
must also remand the earlier effective date issues for 
issuance of a SOC.  Id.  (The record appears to raise a 
question as to whether the veteran has filed a timely NOD 
with respect to the effective date assigned for the award of 
service connection for PTSD.  The originating agency should 
consider this question in its analysis of this effective date 
question.)

The remanding of these earlier effective date issues must not 
be read as an acceptance of jurisdiction over the same by the 
Board.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The originating 
agency should return these earlier effective date issues to 
the Board only if the veteran perfects his appeal in 
accordance with the provisions of 38 U.S.C.A. § 7105 (West 
2002).  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his residuals of a 
wound of the right hand, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life 
should be submitted.  The claimant must 
be notified that the disability rating(s) 
will be determined by applying relevant 
Diagnostic Codes, and will be based on 
the nature of the symptoms of the 
disability for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  Because 
the Diagnostic Code under which the 
claimant has been rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
AOJ must provide at least general notice 
of that requirement to the veteran.  
Notice regarding the criteria for rating 
scars of the hand should also be 
provided.  The notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask VA to obtain on his behalf) that are 
relevant to establishing entitlement to 
increased compensation--e.g., competent 
lay statements describing current 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores, supra at 43.  

2.  The AOJ should assess the October 14, 
2005, VA Form 9 and the October 27, 2005, 
notice of disagreement regarding the 
question of entitlement to earlier 
effective dates.  After ensuring that all 
procedural and due process requirements 
are met, the AOJ should issue a SOC.  
(Consideration should be given to whether 
a timely NOD has been submitted with 
respect to the PTSD effective date, and 
any SOC addressing the effective date for 
the award of service connection for PTSD 
should address the timeliness question.)  
The veteran and his representative should 
be given an opportunity to appeal.  The 
veteran and his representative are hereby 
reminded that appellate consideration of 
any effective date issue may be obtained 
only if a timely appeal is perfected 
after a SOC is issued.  The earlier 
effective date issues should be returned 
to the Board only if a timely appeal is 
filed.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider all of the issues on 
appeal in light of all information or 
evidence received.  The right hand rating 
issue and TDIU issue should be 
specifically adjudicated.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


